Dunkin, Ch.
I should have more hesitation as to the propriety of calling in the assignee of James Fenton, if I thought that the mortgage to the plaintiff’s testator was protected by the assignment. But, according to the construction which I give to that instrument, the assignee was required only to pay off the existing liens on the property assigned ; and for the obvious purpose of enabling him (the assignee) to give a clear title to the purchasers. But the premises mortgaged to Bryce, constituted no part of the assigned estate, and, besides, in the eighth class of creditors, the note, subsequently given by Fenton for the mortgage debt, is specifically provided for; why, if already payable in class No. 1 ? But, as plaintiff’s testator never accepted the terms of the assignment, he would have no claim under this latter provision, and, therefore, no right to which the defendants could be subrogated.

Decree affirmed.